Citation Nr: 1716532	
Decision Date: 05/16/17    Archive Date: 05/22/17

DOCKET NO.  11-25 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial compensable rating for irritable bowel syndrome (IBS) prior to April 17, 2015, and in excess of 30 percent thereafter.

2.  Entitlement to service connection for lung cancer, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1975 to November 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which granted service connection for IBS and assigned noncompensable rating, effective March 4, 2009; and denied the Veteran's request to reopen a claim for service connection for lung cancer, claimed as due to herbicide exposure. 

In November 2014, the Veteran testified at a videoconference hearing before the undersigned.  A transcript has been associated with the claims file. 

In January 2015, the Board reopened the Veteran's claim for service connection for lung cancer and remanded the appeal for further development.

The issue of entitlement to service connection for lung cancer, to include as due to herbicide exposure, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire appeal period, the Veteran's irritable bowel syndrome has caused severe disability with diarrhea with more or less constant abdominal distress.


CONCLUSION OF LAW

The criteria for assignment of an initial rating of 30 percent, but no higher, for irritable bowel syndrome have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.114, Diagnostic Code (DC) 7319 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

The appeal arises from the Veteran's disagreement with the initial evaluation assigned following the grant of service connection for IBS.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial and will not be discussed.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).   

VA medical treatment records and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  VA examinations were conducted in September 2009 and April 2015.  The examination reports collectively show the current level of severity of the Veteran's symptoms, and are adequate for purposes of rating his disabilities.  38 C.F.R. § 3.159(c)(4).  

There is no indication in the record that there is any additional assistance would be reasonably likely to assist the Veteran in substantiating his claim.  VA has thus complied with its VCAA duties.  38 U.S.C.A. § 5103A.

Schedular Rating

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  Because the ability to overcome the handicap of disability varies widely among individuals, the disability ratings are based primarily upon the average impairment in earning capacity resulting from a service-connected disability, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  See 38 C.F.R. § 4.15.

Where there is a question as to which of two disability ratings shall be applied, the higher disability rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where a claimant is awarded service connection and assigned an initial disability rating, separate ratings can be assigned for different periods of time since the effective date for the award of service connection ("known as staged ratings").  See Fenderson v. West, 12 Vet. App. 119, 125-27 (1999).  Staged ratings are appropriate in any case when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

After careful consideration of the evidence, any reasonable doubt remaining on any material question of law or fact is to be resolved in favor of the claimant.  38 C.F.R. § 4.3; Fagan v. Shinseki, 573 F.3d 1282, 1287 (2009).

Under 38 C.F.R. § 4.114, ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive, will not be combined with each other.  A single evaluation will be assigned under the diagnostic code that reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation. 

Under Diagnostic Code (DC) 7319, for irritable colon syndrome (spastic colitis, mucous colitis, etc.), a noncompensable rating is warranted for a disability picture that is mild with disturbances of bowel function with occasional episodes of abdominal distress.  38 C.F.R. § 4.114a.  A 10 percent rating is assigned for moderate disability with frequent episodes of bowel disturbance with abdominal distress.  Id.  A 30 percent rating is warranted for severe disability with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress. Id.

The Board must particularly consider the credibility of a claimant's statements reporting symptoms of a "personal affliction," such as a veteran's statements that he or she had constipation.  See Tatum v. Shinseki, 23 Vet. App. 152, 155 (2009).  

This evidence shows that the Veteran's IBS has been manifested by severe disability with diarrhea and more or less constant abdominal distress for the entire appeal period from March 4, 2009 to the present.  The Board bases this finding on the September 2009 and April 2015 VA examination reports in combination with the Veteran's credible statements.  During the September 2009 VA examination report, the Veteran indicated that he experienced severe symptoms resulting from his IBS, including monthly episodes of diarrhea with near constant, liquid bowel movements, accompanied at times with pain, bloating, and nausea.  

At the April 2015 VA examination, the Veteran again reported monthly episodes of significant diarrhea with nausea and vomiting.  Significantly, the April 2015 examiner found that the Veteran's was IBS manifested by episodes of severe bowel disturbance and abdominal distress with more or less constant abdominal distress.  Although his VA treatment records are mostly silent for complaints of or treatment for IBS, the Veteran's statements at the November 2014 hearing support the VA examiners' findings and demonstrate that his IBS symptoms have been consistent and severe during the course of the entire appeal.  Therefore, affording the Veteran the benefit of the doubt, the Board finds that the higher disability rating of 30 percent more nearly approximates the Veteran's disability picture, and should be assigned prior to April 17, 2015.  A rating of 30 percent has already been assigned from that date to the present.  Accordingly, the maximum schedular rating, 30 percent, is warranted for the Veteran's IBS disability throughout the initial rating period.

Thirty percent is the maximum schedular rating available, which is representative of severe irritable colon syndrome with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  38 C.F.R. § 4.114, DC 7319.  As this is the maximum rating allowable, a higher rating is not warranted under DC 7319 on the basis of his symptoms.  The Veteran's symptoms are not better described by another diagnostic code that would assign a higher rating, nor has he argued such.  See Copeland v. Shinseki, 26 Vet. App. 86 (2012) (holding analogous ratings are not warranted where there is a specific diagnostic code pertaining to the disability).  There have been reports of factors that would warrant consideration of an extraschedular rating.  Therefore, a rating in excess of 30 percent, but no higher, for IBS is granted for the entire initial rating period.  



ORDER

An initial 30 percent disability for irritable bowel syndrome is granted, effective the date of service connection.



REMAND

In support of his claim for service connection for lung cancer, the Veteran has alleged that he was exposed to herbicides and ionizing radiation in service.  The Veteran has maintained that herbicide exposure occurred when he was stationed in Schofield Barracks in Oahu, Hawaii.  Specifically, he alleges that during his time in Hawaii he was required to travel to various islands in the Pacific chain for training, that these islands were barren of foliage, and that he suspects herbicides were used by the military in these locations.  See August 2011 VA Form 9, December 2014 Statements.  However, with respect to his allegation of ionizing radiation, the Veteran has not specified how such exposure occurred in service.

Presumptive service connection is warranted for respiratory cancers, occurring in veterans with in-service herbicide exposure.  38 C.F.R. § 3.309(e).

VA's Adjudication Procedures Manual, M21-1, provides procedures to develop claims based on herbicide exposure on a factual basis in locations other than Vietnam, Korean DMZ, and Thailand.  See M21-1, Part IV, Subpart ii, 1.H.7.a.  As an initial step, the Veteran is to be requested to provide the approximate dates, location, and nature of the alleged exposure.  If such information is obtained, the AOJ should furnish the Veteran's detailed description of exposure to the Compensation Service via email and request a review of the Department of Defense inventory of herbicide operations to determine whether herbicides were used as claimed.  If the Compensation Service's review does not confirm that herbicides were used as alleged and the Veteran has provided sufficient information to permit a search by the Joint Services Records Research Center (JSRRC), a request should be sent to JSRRC for verification of exposure to herbicides. 

The record does not document that the Manual directives have been followed with regard to the alleged herbicide exposure in Hawaii and other Pacific Islands.

The record shows that the Veteran's has alleged that he was exposed to ionizing radiation and "D.U. radiation," but he has not explained how or under what circumstances such exposure occurred in service.  The Veteran also submitted materials which generically reference a 4 page fact sheet issued by VA's Environmental Agents Service concerning possible exposure to depleted uranium (DU) by some Veterans who service in the Gulf War or in Afghanistan.  Additionally, in a December 2016 brief, the Veteran's representative reiterated the Veteran's cursory allegation of his exposure to "ionizing and D.U. radiation" but failed to offer any additional information about such exposure.  However, the Board's review of the record does not appear to show that the Veteran experienced any exposure to radiation, and it is clear that the Veteran did not participate in the Persian Gulf War.  On remand, the AOJ should contact the Veteran to ask him to explain how he was exposed to ionizing radiation or depleted uranium during service, and if he is able to do so, undertake any appropriate development of the claim.

Finally, the Board notes that the Veteran requested that VA obtain VA treatment records pertaining to his treatment for lunch cancer from Dr. Aggarwal from 2007 and 2008 at a VA Medica Center in Decatur, Georgia.  Review of the record reveals that such records are still missing from the claims file and should be obtained by the AOJ on remand

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records reflecting treatment by Dr. Aggarwal from January 2007 to December 2008 at the VAMC in Decatur, Georgia.

If any requested records cannot be obtained, the Veteran should be informed of the missing records, the efforts made to obtain the records, and what further actions will be taken with regard to his claims.

2.  Ask the Veteran to provide the approximate dates, locations, and nature of his exposure to herbicides while serving in Hawaii; and the dates and locations of exposure to ionizing radiation or depleted uranium in service. 

3.  If the Veteran provides specific information with regard to radiation exposure, obtain available records of the exposure and obtain a dose estimate.

4.  If the Veteran provides sufficient information, follow Manual provisions for verifying herbicide exposure and document the efforts made.  If the Veteran does not provide sufficient information, document this finding.

4.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


